Citation Nr: 1817056	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1980 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 2014.  Also, in March 2014, the Veteran stated that he could not attend the hearing for unknown reasons.  He did not request that the hearing be rescheduled or respond to a follow up phone call.  Therefore, the request for the hearing was considered withdrawn.

In August 2016, the Board remanded these claims for further development.  That development having been completed, the case is again before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for a low back disability is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A skin disorder was not manifested during service, and is not otherwise related to active service.



CONCLUSIONS OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 30.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his skin condition is related to service.  More specifically, the Veteran contends that his skin condition is the result of service in tropical regions where he was exposed to forested areas with bushy plants.  The Veteran stated that he reported having a rash to a Corpsman during military service, but was told that nothing could be done.  The Veteran also believed that he was bitten by a sand flea and developed leishmaniasis.  The Veteran further noted that his skin lesions resolved over time, but that the lesions returned later in life.  The Veteran identified the two private clinics and two VA dermatological offices where he was treated.  

VA determined that such treatment was relevant to the Veteran's claims.  In letters dated in October 2011 and December 2011, the Veteran was asked to provide releases so that the additional treatment records in support of his appeal and claims could be obtained.  The Veteran provided releases for records held by a dermatologist.  In September 2011 and December 2011, VA received two separate responses from the facility that they had no records for the Veteran.
A review of the Veteran's service treatment records shows no treatment for or diagnosis of a skin condition.  Additionally, the military separation examination, conducted in May 1984, shows no indication of any skin condition.  Additionally, the questionnaire that the Veteran completed upon separation also shows that he reported having no issues with his skin.  
The treatment records received from a VAMC show that the Veteran had been diagnosed with lichen planus on many areas of his body.  The records did not contain a qualified and supported medical opinion directly associating this condition with military service.
The private records received showed that the Veteran had been treated for lichen planus, eczema, dermatophytosis, and psoriasis on many areas of the body.  A diagnosis of leishmaniasis by way of a sand flea bite was ruled out by laboratory testing.  The private records did not contain a qualified and supported medical opinion directly associating his skin conditions with military service.
The Veteran was afforded a VA examination in January 2012.  Upon examination, the Veteran was diagnosed with lichen planus and dyshidrotic eczema.  The examiner noted that the Veteran was initially diagnosed with lichen planus in 2002 and the Veteran self-reported that he was diagnosed with dyshidrotic eczema around the same time.  The examiner determined that the Veteran's disability was less likely than not related to the Veteran's military service.  By way of rationale, the examiner noted that the Veteran's service treatment records did not document his claimed military medical visit pertaining to a rash that he reported on his leg in 1982; therefore, a link or nexus could not be established.  Additionally, the examiner noted that the Veteran's May 1984 separation examination showed that his skin was normal.  Further, on the May 1984 Report of Medical History, the Veteran responded "negative" to skin disease.
The Veteran contended that the 1982 military medical visit was not recorded.  Because the Board found the Veteran's statements to be credible and because the Veteran's treatment records showed treatment for various conditions, the Board requested a medical opinion.  Specifically, the examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran had a current skin disability that began in service or was otherwise related to service.  In doing so, the examiner was told that he could accept the Veteran's account of having a quarter-sized rash during service that he reports as being diagnosed as a heat rash.  Additionally, the examiner was asked to specifically address the Veteran's September 1999 diagnosis of psoriasis and his subsequent diagnoses of lichen planus and dyshidrotic eczema.
Pursuant to the Board's August 2016 remand directives, a VA medical opinion was rendered in October 2016.  The examiner opined that the Veteran did not have a current disability that was incurred in or caused by service.  By way of rationale, the examiner noted that the Veteran's separation assessment dated May 1984 showed no skin condition documented, the Veteran denied any skin condition, and the medical examiner did not note the presence of a skin condition.  The examiner also noted that the Veteran was seen in October 1999 and psoriasis was diagnosed as a rash of the lower legs and the arms, decades after leaving active service.  The examiner opined that lichen planus is a mucocutaneous disorder that commonly affects middle-aged adults, and was significantly different, in appearance and color, from the reported heat rash in service.   The examiner also stated that the diagnosis of dyshidrotic dermatitis is usually based upon clinical findings, symptoms, and history of tense, deep-seated bullae localized on the palms and soles and often on the lateral aspect of the finger.  The examiner further stated that the Veteran had no lesions during active duty service or upon separation and no lesions were diagnosed, even decades after service.  The examiner ultimately concluded that the Veteran's diagnosed conditions were not related to active service, but were instead interceding, intervening injuries, diagnosed decades after discharge.
The Board notes that the Veteran is competent to report his observations of symptoms and his belief that he had a skin disorder, which was capable of lay observation.  See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran is a lay person who lacks the requisite medical expertise and training to opine as to the etiology of his skin condition.  As such, he is not competent to provide an opinion pertaining to the diagnosis or etiology of his skin condition.  Therefore, any statements in this regard are not probative.
The Board finds that the weight of the evidence is against the claim.  The Board finds the October 2016 medical opinion to be most probative and assigns its high evidentiary weight as it was based on the examiner's review of the Veteran's entire claims file and the opinion was supported by adequate rationale.  The Board also notes that there is no positive opinion of record.  Further, the lay evidence is outweighed by the October 2016 VA examiner's opinion as the Veteran is not competent to offer an opinion as to the etiology of his skin disorder.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for a skin disorder cannot be granted.


ORDER

Entitlement to service connection for a skin disability is denied.

REMAND

The Veteran underwent a VA examination in January 2012; the examiner offered a negative nexus opinion, noting that the Veteran's reported low back strain or sprain was not documented in service records.  However, assuming that such had occurred as described, the examiner stated that current disability was due to the diagnosed low back arthritis and intervertebral disc syndrome (IVDS), and not to the in-service injury.  This begs the question of whether either the arthritis or IVDS were caused or aggravated by the in-service injury.  As that question has not been answered, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current diagnoses of the low back, and for each identified condition must opine as to whether it is at least as likely as not that such is related to service, to include a 1982 low back strain as described by the Veteran.  A full and complete rationale is required for all opinions expressed.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


